Bell, Chief Judge.
Defendant was convicted of the criminal issuance of a bad check drawn on a bank of another state in violation of Code § 26-1704. Held:
1. The indictment charged in part that the check was given in "exchange for a present consideration, to wit: merchandise.” The proof at trial showed that defendant was given $200 in cash for the check. It is argued that this variance between the allegation and proof was fatal. Georgia has adopted this criterion in determining whether or not a variance is fatal: "(1) That the accused shall be definitely informed as to the charges against him, so that he may be enabled to present his defense and not be taken by suprise by the evidence offered at the trial; and (2) that he may be protected against another prosecution for the same offense.” De Palma v. State, 225 Ga. 465, 469 (169 SE2d 801); Dobbs v. State, 235 Ga. 800 (221 SE2d 576). Here the variance complained of did not subject defendant to those dangers but clearly charged the *20defendant with criminal issuance of a bad check drawn in the amount of $200. Defendant was not taken by surprise by any evidence offered at trial and he will be protected against another prosecution.
Argued September 19, 1978
Decided October 12, 1978
Rehearing denied November 7, 1978
C. C. Perkins, for appellant.
William F. Lee, Jr., District Attorney, Michael G. Kam, Assistant District Attorney, for appellee.
2. An enumeration of error concerning the failure to charge the jury on certain provisions of the Uniform Commercial Code has no merit and requires no further consideration.
3. The evidence authorized the conviction.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.